Judgments, Supreme Court, New York County (Leslie Crocker Snyder, J.), both rendered April 20, 1993 convicting defendant, upon her pleas of guilty, of one count each of criminal possession of a controlled substance in the second degree and attempted criminal possession of a controlled substance in the third degree under indictment No. *2284391/89, and one count of criminal possession of a controlled substance in the fourth degree under indictment No. 9664/89 and sentencing her to indeterminate prison terms of from five years to life on the second degree possession charge and two concurrent terms of from five to fifteen years on the remaining counts, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentences to three years to life on the second degree criminal possession count and three to nine years on the remaining counts, and otherwise affirmed.
Upon review of the entire record, we find the sentence excessive to the extent indicated. Concur—Murphy, P. J., Sullivan, Rubin, Asch and Williams, JJ.